—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances or narcotic drugs after his urine twice tested positive for the presence of cannabinoids. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the misbehavior report and the positive urinalysis test results with supporting documentation (see, Matter of Jackson v Portuondo, 281 AD2d 740; Matter of Bacchi v Lacy, 267 AD2d 524). In addition, testimony was given by an experienced technical representative employed by SYVA, the manufacturer of the urinalysis kit used to test petitioner’s urine. She expressed her confidence in the reliability of the test and opined that the medications being taken by petitioner immediately prior to urinalysis testing would not have yielded false positive test results (see, Harris v Goord, 273 AD2d 599, lv dismissed 95 NY2d 917). As there was substantial evidence of petitioner’s guilt, the determination is confirmed (see, Matter of Baez v Sabourin, 283 AD2d 749). The remaining contentions raised herein, including petitioner’s claim of Hearing Officer bias, have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.